Citation Nr: 1235642	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-34 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Eligibility for restoration of Dependency and Indemnity Compensation (DIC) for the remarried widow of the Veteran for the period from February 24, 2009 to present.

2.  Whether retroactive termination of DIC effective November 1, 1998, to February 23, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1988.  He died in September 1988, and the appellant was his surviving spouse at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in August 1965. 

2.  The appellant and the Veteran were married in July 1987. 

3.  The appellant's marriage to the Veteran was terminated by his death in September 1988, and she was subsequently awarded DIC benefits.

4.  The appellant remarried to H.B. in August 1990.  The appellant and H.B. divorced in June 1996.

5.  The appellant remarried to L.D.F. in February 2009 and her DIC benefits were terminated.  The appellant remains married. 

6.  At the time of her marriage to L.D.F., the appellant was 43 years old.

7.  There is insufficient evidence to demonstrate that the appellant was married during the period from June 1996 to February 2009.  


CONCLUSIONS OF LAW

1.  The appellant is not eligible for restoration of DIC benefits as the remarried widow of a Veteran as a matter of law for the period from February 24, 2009, to present.  38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5 , 3.50, 3.55 (2011).

2.  The retroactive termination of DIC effective November 1, 1998, to February 23, 2009, was not proper.  38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5 , 3.50, 3.55 (2011).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Eligibility For Restoration Of Dependency And Indemnity Compensation (DIC) For The Remarried Widow Of The Veteran For The Period
 From February 24, 2009 To Present..

The appellant requests restoration of her DIC benefits.  VA has certain notice and assistance requirements pursuant to the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004).  As addressed below, the appellant concedes she was younger than 57 years old when she remarried. 

As a matter of law, her age at the time of remarriage, precludes her entitlement to the benefit being sought.  A VCAA notice, therefore, is not required.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA was not applicable where the outcome was controlled by the law, and the facts were not in dispute). 

The appellant was born in August 1965.  She married the Veteran in July 1987.  In September 1988, the Veteran died while on active duty.  Accordingly, in a rating decision of March 1989, the appellant was awarded DIC benefits. 

A marriage certificate reflects that, in August 1990, the appellant married H.B.

On a VA form 21-686C submitted in June 1993, the appellant reported that her marriage to H.B. had been annulled.  No decree of annulment was submitted.

On a VA form 21-4138 submitted in June 1995, the appellant reported that she obtained a divorce from H.B. in December 1994.  No divorce decree was submitted.

In June 1996, the appellant submitted a court document which decreed that as of June 18, 1996, the appellant and H.B.'s marriage was terminated by divorce.

On a VA form 21-4138 submitted in June 2009, the appellant stated, "I, Venitta Rena Sparkman, am not married."

On another VA form 21-4138 submitted in June 2009, the appellant declared that her identity had been reported stolen.  She further declared, "I am also stating that I am not married."

A marriage license reflects that in February 2009, the appellant married L.D.F.  Subsequently, her DIC benefits were terminated.  She remains married. 

During her September 2012 Board hearing, the appellant acknowledged that she married L.D.F. in February 2009 and had remained married.

The appellant argues that she was told by a VA employee via the toll-free VA help line that she could remarry and retain her DIC benefits.  She has asserted that in June 2009, a VA employee faxed her an information sheet that stated she could remarry and retain her DIC benefits.

A copy of the June 2009 fax is of record.  The fax consisted of a cover page and a VA information sheet concerning DIC.  The information sheet states, in pertinent part, "Note:  A surviving spouse who remarries on or after December 16, 2003, and on or after attaining age 57, is entitled to continue to receive DIC."

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. § 101(14) , 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person of the opposite sex who was legally married to a veteran at the time of his or her death, and has not since remarried.  See 38 U.S.C.A. § 101(3) ; 38 C.F.R. § 3.50(b). 

An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage of the surviving spouse of a veteran after age 57 shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a veteran.  Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended to reflect this statutory change stating that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)). 

The appellant's second marriage-to H.B.-was terminated in June 1996.  The court record shows that the marriage was terminated by divorce-not by annulment or by a voiding of the marriage.  
 
The appellant's third marriage-to L.D.F. in February 2009-occurred when the appellant was 43 years old.  As such, her age did not fall within the exception to the remarriage bar for surviving spouses of veterans who remarry after age 57. 

The Board has considered the appellant's statements that she was a victim of identity theft, that she was told by a VA employee that getting remarried would not affect her eligibility to receive DIC, and that she received a fax from VA which showed that she could get remarried and retain her DIC benefits.  However, as reviewed above, the fax indicated that entitlement to DIC was only warranted upon remarriage at or after attaining the age of 57.  Concerning the appellant's other contentions, the Board notes that the appellant has provided contradictory statements throughout the record.  For example, the appellant informed VA in June 1993 and June 1995 that she was no longer married to H.B., although court documents show that she was married to H.B. until June 1996.  Also, the appellant unequivocally told VA twice in June 2009 that she was not married.  However, a marriage certificate reflects that the appellant married L.D.F. in February 2009, and during her September 2012 Board hearing, she mentioned that she was still married to L.D.F.  Because of these inconsistencies, the Board finds the appellant's statements and assertions to not be credible. 

The Board acknowledges the appellant's current situation and frustrations as demonstrated by her written statements.  Unfortunately, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). 

In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the appellant's arguments, is unable to find a legal basis for restoration of DIC benefits for the period from February 24, 2009 to present. 

Because the appellant's claim fails due to the absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Id.  




II.  Whether Retroactive Termination Of DIC Effective November 1, 1998,
 To February 23, 2009, Was Proper.

Regarding the question of whether retroactive termination of DIC effective November 1, 1998, was proper, the Board again notes that the DIC benefits which she received following the Veteran's death were terminated after she remarried in 1990.  

In June 1997, the appellant perfected an appeal in which she requested reinstatement of DIC benefits based on an annulment and/or divorce from her second husband.  The RO initially took the position that under the Omnibus Budget Reconciliation Act of 1990, a remarried spouse could no longer reestablish benefit eligibility even if the marriage was terminated by death or divorce, and that the remarriage had created a permanent bar against benefits based on the Veteran's service.  See RO letter dated August 8, 1995.  

A typed note in the claims file which is undated, but was apparently added to the file in 1998, raised the question of whether the DIC benefits could be restored based on changes to 38 C.F.R. [3].55.  It was noted that if this could be done, then the appeal should be canceled.   

The Board notes that the changes referred to in this note are presumably changes outlined in 64 Fed. Reg. 30244 (Reinstatement of Benefits Eligibility Based Upon Terminated Marital Relationships) (effective October 1, 1998).  In pertinent part, the revised regulation states that on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  See 38 C.F.R. 3.55(a)(3) (2000).  

Subsequently, in November 1998, the RO notified the appellant that her DIC was being approved effective from October 1, 1998.  DIC remained in effect until the RO learned of the remarriage in 2009.  As discussed above, the appellant married her third husband on February 25, 2009.  The marriage certificate indicated she had been married three times, and that her last marriage had been ended by divorce in November 2007.  In a chronological summary dated in June 2009, an employee of the RO noted that the marriage certificate reported a divorce in 2007, and indicated that there was a question as to whether the appellant actually had a total four marriages.  

Subsequently, in a letter dated in June 2009, the RO proposed that the appellant's DIC benefits be terminated retroactively back to November 1, 1998.  It was indicated that the basis of the retroactive termination was the fact that the license said that she had another marriage that ended in November 2007.  In August 2009, the RO implemented that retroactive termination of DIC.  In September 2009, the VA Debt Management Center notified the appellant that the retroactive termination of benefits had resulted in an overpayment in the amount of $150,483.67.  

Later in September 2009, the appellant submitted a Declaration of Status of Dependents form in which she reported having only three marriages, with no marriage between August 1996 and February 2009.  She also submitted a corrected copy of her February 2009 marriage certificate which now indicated that her last marriage had ended in June 1996 rather than in November 2009.  The document bears notations indicating that it approved by a deputy of the Court and was recorded in September 2009.  

The appellant testified before a decision review officer in February 2010.  She reported that she divorced her second husband in 1996, and did not remarry until 2009.  

Subsequently, in June 2010, the RO issued a statement of the case which indicated that the retroactive termination of DIC from February 2009 back to November 1, 1998, was because the second marriage had not been annulled but instead had been terminated by divorce.   

After reviewing the entire history, the Board finds that the retroactive termination of DIC benefits for the period from November 1, 1998, to February 2009 was not adequately supported.  The Board notes initially that it appears that the DIC was properly restored effective October 1, 1998, based on the change in the regulation which allowed restoration following a divorce.  

The Board further finds that there is insufficient evidence to demonstrate that the appellant was married during the period from June 1996 to February 2009.  Although the marriage certificate dated in February 2009 contained a notation that a prior marriage had ended in 2007, that notation was later revised by the Court that issued the marriage certificate.  The Board also notes that there is no other evidence that the appellant had been married at any time during the period from 1996 through February 2009.  Given this lack of evidence, the Board finds that there is insufficient evidence to demonstrate that the appellant was married during the period from June 1996 to February 2009.  In light of these findings, the Board concludes that the retroactive termination of DIC effective November 1, 1998, to February 23, 2009, was not proper.  








	(CONTINUED ON NEXT PAGE)

ORDER

The claim for restoration of DIC for the remarried widow of the Veteran for the period from February 24, 2009 to present is denied.

Retroactive termination of DIC effective November 1, 1998, to February 23, 2009, was not proper.  The appeal for that time period is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


